DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a refrigerant liquid driving section” which carries out configured to circulate the refrigerant liquid in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “refrigerant liquid driving section”  has been examined/ interpreted to be a --pump--.
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP ‘475, citation number 6 as cited on the IDS filed 1/15/2020.
Re claim 1, JP ‘475 teach a phase-change cooling apparatus, comprising: a heat receiver (1) configured to hold a refrigerant liquid to receive heat from a heat-generating source; a heat radiator (2) configured to release heat of refrigerant vapor produced by evaporation of the refrigerant liquid in the heat receiver and produce the refrigerant liquid a refrigerant liquid driving section (section around 4) configured to circulate the refrigerant liquid; a first refrigerant flow path (6) in which the refrigerant liquid flowing away from the refrigerant liquid driving section circulates through the heat receiver  and the heat radiator; a second refrigerant flow path (32) of a flow path shortening the first refrigerant flow path in such a way that a branched refrigerant liquid being at least part of the refrigerant liquid flowing away from the refrigerant liquid driving section toward the heat receiver circulates without passing through the heat receiver and the heat radiator (fig 4); and  a controller (21, 20) configured to control a flow rate of a heat- receiving-side refrigerant liquid being a refrigerant liquid flowing into the heat receiver 
Re claim 4, JP ‘475 teach wherein the controller controls a flow rate of the heat-receiving-side refrigerant liquid based on a heat-receiving-side measured value regarding amount of heat received from the heat-generating source (noting 9 is considered adjacent to and part of/close proximity and therefore the heat receiving side).  
Re claim 5, JP ‘475 teach wherein the controller controls a flow rate of the heat-receiving-side refrigerant liquid based on a heat-radiating-side measured value regarding radiation performance of the heat radiator (9, paras 43-50).
Re claim 13, JP ‘475 teach wherein the heat-receiving-side measured value includes an output value of a steam-pipe temperature sensor to detect a temperature of the refrigerant vapor and an output value of a steam-pipe pressure sensor to detect pressure of the refrigerant vapor (para 21).  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘475 in view of LOUVAR et al. US 2016/0298883 Al.
Re claim 14, JP ‘475 fail to explicitly teach details of the sensing.
LOUVAR et al. teach the heat-radiating-side measured value is an output value of an ambient temperature sensor to detect an ambient temperature of the heat radiator to measure ambient air (30, para 30, 87, also noting ambient air is shared between all parts of the adjacent structures).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensing as taught by LOUVAR et al. in the JP ‘475  invention in order to advantageously allow for condensation control in a cooling loop.
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘475 in view of KASHIRAJIMA US 20120291465 A1.
Re claim 11, JP ‘475 fail to explicitly teach details of the controls and sensor acquisition.
 (paras 41, 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls and sensor acquisition as taught by KASHIRAJIMA in the JP ‘475  invention in order to advantageously allow for a phase change cooling device and a phase change cooling method able to obtain reliable high-efficiency cooling performance, depending on heat exchange performance (para 15).
 
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008130746 in view of JPH07113561A, both references cited on the IDS.  

Re claim 1, JP 2008130746, as cited on the IDS,  teach a phase-change cooling apparatus, comprising: a heat receiver (4) configured to hold a refrigerant liquid to receive heat from a heat-generating source; a heat radiator (2, 1, description of figure 1 is the specification) configured to release heat of refrigerant vapor produced by evaporation of the refrigerant liquid in the heat receiver and produce the refrigerant liquid; a refrigerant liquid driving section (3) configured to circulate the refrigerant liquid; a first refrigerant flow path in which the refrigerant liquid flowing away from the refrigerant liquid driving section circulates through the heat receiver and the heat radiator; a second refrigerant flow path of a flow path shortening the first refrigerant flow path in such a way that a branched refrigerant liquid being at least part of the refrigerant liquid flowing away from the refrigerant liquid driving section toward the heat receiver circulates without passing through the heat receiver and the heat radiator (fig 1).


JPH07113561A, as cited on the IDS, teach  a controller configured to control a flow rate of a heat- receiving-side refrigerant liquid being a refrigerant liquid flowing into the heat receiver based on a flow rate of the branched refrigerant liquid (paras 5-7, 26-27, 42-47) to control the pump and a valve dependent on varying pressure in the loop and.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include controls as taught by JPH07113561A in the JP 2008130746 invention in order to advantageously allow for improve cooling efficiency and operation costs (para 10).
Re claim 4, the references as combined in claim 1 teach the controller controls a flow rate of the heat-receiving-side refrigerant liquid based on a heat-receiving-side measured value regarding amount of heat received from the heat-generating source (noting the controls naturally are receiving information regarding the heat in the circuit).  
Re claim 5, the references as combined in claim 1 teach wherein the controller controls a flow rate of the heat-receiving-side refrigerant liquid based on a heat-radiating-side measured value regarding radiation performance of the heat radiator (noting the controls naturally are receiving information regarding the heat in the circuit which is also naturally dependent on the performance of the radiator).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008130746 in view of JPH07113561A in view of KASHIRAJIMA US 20120291465 A1.
Re claim 11, JP 2008130746 , as modified, fail to explicitly teach details of the controls and sensor acquisition.
 (paras 41, 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls and sensor acquisition as taught by KASHIRAJIMA in the JP 2008130746 , as modified, invention in order to advantageously allow for a phase change cooling device and a phase change cooling method able to obtain reliable high-efficiency cooling performance, depending on heat exchange performance (para 15).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008130746 in view of JPH07113561A in view of LOUVAR et al. US 2016/0298883 Al.
Re claim 14, JP 2008130746 , as modified, fail to explicitly teach details of the sensing.
LOUVAR et al. teach the heat-radiating-side measured value is an output value of an ambient temperature sensor to detect an ambient temperature of the heat radiator to measure ambient air (30, para 30, 87, also noting ambient air is shared between all parts of the adjacent structures).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensing as taught by LOUVAR et al. in the JP 2008130746 , as modified,  invention in order to advantageously allow for condensation control in a cooling loop.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008130746 in view of JPH07113561A in view of Brey et al. US 10,180,665 B2.
Re claim 12, JP 2008130746 , as modified, fail to explicitly teach details of the sensing.
 (figs, col 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensing as taught by Brey et al. in the JP 2008130746 , as modified,  invention in order to advantageously allow for flow rate adjustments based on power consumption trends so that A power-based cooling control circuit is configured for identifying and quantifying an increasing power consumption trend over a target time interval and, during a period that the temperature of the electronic device does not exceed the temperature threshold, increasing a cooling fluid flow rate to the electronic device in response to the magnitude of the increasing power consumption trend exceeding a power threshold (col 2).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘475  in view of Brey et al. US 10,180,665 B2.
Re claim 12, JP ‘475 fail to explicitly teach details of the sensing.
Brey et al. teach wherein the heat-receiving-side measured value includes an output value of a power sensor to detect amount of electricity used by the heat-generating source and an output value of a flow detection sensor to detect a flow rate of the heat-receiving-side refrigerant liquid to monitor power in the heat generating devices (figs, col 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sensing as taught by Brey et al. in the JP ‘475 invention in order to advantageously allow for flow rate adjustments based on power consumption trends so .


Response to Arguments
Applicant’s arguments, see reply, filed 2/03/2022, with respect to the IDS have been fully considered and are persuasive.  The IDS has been considered. 
Applicant's arguments filed 2/03/2022 have been fully considered but they are not persuasive.
The applicant argues that Uekusa JP ‘475 does not meet the controller limitations and “based on” in claim 1. The examiner respectfully disagrees. Applicant appears to be arguing that the claim requires that the controller measures a flow rate, and after measuring a flow rate with a device configured to measure a flow rate, make a controller action on the system. However, claim 1 remains broad and only requires the controller action to be “based on” a flow rate. Therefore, the claim is broad enough such that a system having a flow rate valve affecting the system to create characteristics in the operating fluid which are measured by components in the system which then provide information to the controller, which further in turn control the flow rate control valve is sufficient to meet the claim limitations “and control means for controlling a flow rate of a heat-receiving-side refrigerant liquid being a refrigerant liquid flowing into the heat receiving means based on a flow rate of the branched refrigerant liquid.” The examiner notes that a controller which operates on this premises , can have an operating algorithm with various inputs, and if one of the inputs is affected by a changing flow rate, as is the case here, the 



As shown in FIG. 4, a bypass path 32 is connected between the pipe 6 on the outlet side of the pump 4 and the pipe 6 on the outlet side of the condenser 2 via a flow rate adjustment valve 31. The bypass path 32 is for bypassing a part of the refrigerant sent from the pump 4 to the outlet side of the condenser 2, and the amount of bypass can be adjusted by changing the opening of the flow rate adjustment valve 31.

The control unit 20 is connected to the expansion valve 5, the refrigerant state detection means 9, the pump 13, the on-off valve 14, the pump operation frequency operation means 21, and the flow rate adjustment valve 31. The pressure sensors 7 and 8 are not particularly required and are removed.

And the control part 20 is provided with following [1] [2] as main functional means. [1] Superheat degree detection means for detecting the superheat degree of 

[2] Control means for controlling the opening degree of the flow rate control valve 31 and the operating frequency F of the pump 4 so that the superheat degree detected by the superheat degree detection means becomes constant at a predetermined set value (for example, 5 ° C.). .

Specifically, (a) when the degree of superheat is higher than a set value, this control means determines whether or not the flow rate control valve 31 is in a fully closed state. In the fully closed state, the first control means for increasing the operation frequency F of the pump 4, and (b) if the superheat is lower than the set value, it is determined whether the operation frequency F of the pump 4 is the allowable minimum frequency Fmin. If it is not the allowable minimum frequency Fmin, the operation frequency F of the pump 4 is lowered, and if it is the allowable minimum frequency Fmin, second control means for operating the flow rate adjusting valve 31 in the opening direction.

Next, the operation of the above configuration will be described with reference to the flowchart of FIG. During operation, the temperature and pressure of the refrigerant flowing out of the evaporator 1 are detected by the refrigerant state detection means 9, and the degree of superheat of the refrigerant in the evaporator 1 is detected by calculation using the detection result. Then, the opening degree of the flow control valve 31 and the operating frequency F of the pump 4 are controlled so that the detected superheat degree becomes constant at a target set value (for example, 5 ° C.). The expansion valve 5 is set to a predetermined opening.

For example, when the degree of superheat is higher than a set value, the opening degree of the flow rate control valve 31 is operated in the closing direction in order to increase the circulating flow rate of the refrigerant and lower the degree of superheat. When the opening degree of the flow control valve 31 is reduced, the amount of refrigerant that is sent from the pump 4 and flows into the bypass path 32 decreases, and the amount of refrigerant that flows to the evaporator 1 increases accordingly.

However, if the flow control valve 31 is already fully closed, the operation frequency F of the pump 4 is operated in the upward direction. When the flow rate adjustment valve 31 is fully closed and the operating frequency F has reached the allowable maximum operating frequency Fmax, the state is maintained as it is.

When the degree of superheat is lower than the set value, the operation frequency F of the pump 4 is operated in the downward direction in order to increase the 


The applicant argues that Horiuchi does not meet the controller limitations and “based on” in claim 1. The examiner respectfully disagrees. For the same reasons as stated above, the claim interpretation is not unreasonably broad. Also applicant argues that Horiuchi fail to teach “configured to control a flow rate of a heat-receiving-side refrigerant liquid being a refrigerant
liquid flowing into the heat receiver based on a flow rate of the branched refrigerant liquid”. Applicant argues that controls are located “after the heat has been removed” in Horiuchi. It is noted that the controls of Horiuchi modify the pump of the primary reference. Clearly teach controls “configured to control a flow rate of a heat-receiving-side refrigerant liquid”  (para 44) since these controls will “a flow rate of a heat-receiving-side refrigerant liquid”. The pressure switches take measurements which occur during operation which will change depending on whether or not the bypass is open or closed (flow rate in the bypass). It is also noted that refrigerant in the bypass will also flow through the main circuit in the closed loop. The examiner notes that a controller which operates on this premises , can have an operating algorithm with various inputs, and if one of the inputs is affected by a changing flow rate in the bypass, as is the case here, the claim limitations of “and control means for controlling a flow rate of a heat-receiving-side refrigerant liquid being a refrigerant liquid flowing into the heat receiving means based on a flow rate of the branched refrigerant liquid” are met.

Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763